        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 1 of 29




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


William Benner, Vote Bill Benner        :
Committee, Nichole Missino, and         : No:____________________
                                              1:20-CV-00775-JEJ
d/b/a Giovanni’s Media Barber,          :
Kraig Nace, Detailed Attention, Inc.,   :
John Williams, Stephen Cassel,          :
Iacobucci Formal Wear
                                    :
             Plaintiffs/Movants     :
                                    : Brief in Support of
      v.                            : Motion for a Temporary
                                    : Restraining Order
Thomas W. Wolf, in his official     :
Capacity as Governor of the         :
Commonwealth of Pennsylvania,       :
Rachel Levine, MD, in her official  :
capacity as Secretary,              :
Pennsylvania Department of Health :
Dennis M. David, Secretary,         :
Pennsylvania Department of          :
Community and Economic              :
Development                         :
             Defendants/Respondents :

        Brief in Support of Motion for a Temporary Restraining Order

                                        /s/ Marc A. Scaringi
                                        Marc A. Scaringi, Esquire
                                        PA Supreme Court ID No. 88346
                                        Brian C. Caffrey
                                        PA Supreme Court ID No. 42667
                                        Attorneys for Plaintiffs
     Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 2 of 29




                          Table of Contents

Procedural History of Case………………………………………………………1

Statement of Facts………………………………………………………………1-5

Statement of Questions Involved…………………………………………………6

Argument………………………………………………………………………6-22




                                   i
         Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 3 of 29




                              Table of Authorities

Cases:

Fuentes v. Shevin, 407 U.S. 67 (1972)……………………………………………..6

Miller v. Skumanick, 605 F. Supp. 2d 634 (M.D. Pa. 2009)……………………6, 17

Logan v. Zimmerman Brush Co., 455 U.S. 422 (1982)…………………………….7

Hodel v. Va. Surface Mining & Reclamation Ass’n, 452 U.S. 264 (1981)………...7

Ex parte Milligan, 71 U.S. (4 Wall.) 2, 107, 18 L.Ed. 281, 291 (1866)……………9

Sterling v. Constantin, 287 U.S. 378 (1932)…………………………………...9, 21

Lawton v. Steele, 152 U.S. 133 (1894)……………………………………………11

Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co.,

      463 U.S. 29 (1983)…………………………………………………………14

Sterling v. Constantin, 287 U.S. 378 (1932)……………………………………...14

Citizens United v. FEC, 558 U.S. 310 (2010)…………………………………….15

Hague v. Comm. for Indus. Org., 307 U.S. 496 (1939)…………………………..15

Lovell v. Griffin, 303 U.S. 444 (1938)……………………………………………15

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989)………………………..16

Reno v. ACLU, 521 U.S. 844 (1997)……………………………………………..17

Elrod v. Burns, 427 U.S. 347 (1976)……………………………………………..17

Doran v. Salem Inn, Inc., 422 U.S. 922 (1975)…………………………………..18

United States Constitution

                                        ii
     Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 4 of 29




U.S. Const. amend. I……………………………………………………………17

U.S. Const. amend. XIV…………………………………………………………6

U.S. Const. amend. V……………………………………………………………6

U.S. Const. Article IV, Cl. 2…………………………………………………….20




                                  iii
         Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 5 of 29




                          Procedural History of the Case

      May 11, 2020, Movants filed a Complaint in Civil Action Seeking

Declaratory Judgment and Injunctive Relief. On May 12, 2020, Movants filed a

Motion for a Temporary Restraining Order and the within Brief in Support of

Motion for a Temporary Restraining Order.

                                 Statement of Facts

      On March 6 2020, the Governor issued a Proclamation declaring a disaster

emergency throughout the Commonwealth of Pennsylvania.1 On March 19, 2020,

the Governor issued an Executive Order barring any person or entity from

operating a place of business in Pennsylvania that is not “life-sustaining,” ordering

that life-sustaining businesses may remain open, but must follow, at a minimum,

the social distancing practices and other mitigation measures defined by the

Centers for Disease Control (CDC) (the “Business Closure Order”).

      The Business Closure Order contained a list classifying all industries as

either life-sustaining or non-life-sustaining (the “List”). Plaintiffs are businesses or

entities included on the List as non-life-sustaining and thus were compelled to




1
 https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-
Digital-Proclamation.pdf


                                           1
         Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 6 of 29




close their physical operations. The closing of Movants’ physical business

locations and operations has caused substantial financial hardship on them.

      The Business Closure Order stated that its violation could result in citations,

fines, or license suspensions, forfeiture of the ability to receive any disaster relief;

prosecutions by the Department of Health, including quarantine, isolation, or other

disease control measures with violators subject to fines or imprisonment and any

other criminal charges that might be applicable. Movant Missino has been

threatened by the state licensing board and local police with losing her barber’s

license and occupancy permit respectively if she reopens in defiance of the Orders.

      After issuing the Business Closure Order, the Governor added a “waiver”

process thru which businesses and entities could submit an application to the

Pennsylvania Department of Community and Economic Development (DCED) and

request that they be permitted to operate. DCED received 42,380 waiver requests.

So far, DCED approved 7,837 requests for a waiver, rejected 18,746, found 14,471

did not require one for the activity they wanted to perform. According to DCED,

the remainder are still being processed.2 On Wednesday, April 1, 2020, DCED

announced that it was ending the waiver process for new requests on April 3, 2020




2
 https://www.pennlive.com/news/2020/04/gov-tom-wolf-vetoes-bill-that-could-
allow-more-pa-businesses-to-reopen.html

                                            2
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 7 of 29




at 5:00PM.3 DCED employees reviewed the waiver applications and granted or

denied them. Movants Cassel and Williams, both real estate agents, applied for a

waiver through their statewide association, the Pennsylvania Association of

Realtors, and were denied. The Governor provided no administrative review of the

denial of a waiver application.

      On March 13, 2020, the Governor issued an order closing all schools in the

Commonwealth including private and parochial schools for a period of time and

then extended that Order through the remained of the 2019/2020 academic school

year (hereinafter the “School Closure Order).4

      On April 1, 2020, the Governor ordered all individuals in Pennsylvania to

stay-at-home (the “Stay-At-Home Order”), except as needed to access, support, or

provide life-sustaining business, emergency, or government services.5 On that

same day, Secretary Levine issued a similar order.6 (The Business Closure Order,




3
  https://www.pennlive.com/coronavirus/2020/04/pa-businesses-seeking-waiver-to-
stay-open-through-coronavirus-closures-have-until-friday-to-apply.html
4
  https://www.governor.pa.gov/newsroom/governor-wolf-announces-closure-of-
pennsylvania-schools/
5
  https://www.governor.pa.gov/wp-content/uploads/2020/04/20200401-GOV-
Statewide-Stay-at-Home-Order.pdf
6
 https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-pennsylvania-on-
statewide-stay-at-home-order-beginning-at-8-pm-tonight-most-prudent-option-to-
stop-the-spread/
                                       3
          Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 8 of 29




the School Closure Order and the two Stay-At-Home Orders are referred to

collectively as the “Orders).”

        The Stay-At-Home Order prohibits gatherings outside the home, except as

may be required to access, support, or provide life-sustaining services as outlined

above.7 Enforcement of the Stay-At-Home Order commenced immediately for all

counties covered under the Governor’s previous Order directing “Individuals to

Stay at Home,” first issued March 23, 2020, as amended, and commenced at 8:00

PM Wednesday, April 1, 2020, for all counties. All Movants are subject to the

Stay-At-Home Orders.

        On May 1, 2020, the Governor announced the “reopening” of twenty-four

counties in the northwest and northcentral regions of the state, moving them from

the “Red Zone,” meaning non-life sustaining businesses remain closed, to the

“Yellow Zone,” meaning some restrictions on work and social interaction will

cease, which began on 12:01 AM, Friday, May 8, 2020 (hereinafter the

“Announcement”).8 The Announcement references the Governor’s full plan to

reopen Pennsylvania (hereinafter the “Plan”).9




8
 https://www.governor.pa.gov/newsroom/gov-wolf-announces-reopening-of-24-
counties-beginning-may-8/
9
    https://www.governor.pa.gov/process-to-reopen-pennsylvania/

                                          4
         Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 9 of 29




      Under the “Red Zone,” all non-life-sustaining businesses remain closed and

“large gatherings” of groups is prohibited.10 Neither the Announcement nor the

Plan reopens the Plaintiffs; they are all still deemed to be non-life-sustaining and

are located in the Red Zone. Neither the Announcement nor the Plan provides a

date when said Plaintiffs, or any business or entity on the non-life-sustaining List

and located in Pennsylvania’s remaining red counties will be permitted to reopen.

      On May 7, 2020, the Governor extended the Stay-At-Home Order for

counties in the Red Zone to June 4, 2020.11 On May 8, 2020, the Governor

announced thirteen additional counties will move to the Yellow Zone at 12:01 AM

on Friday, May 15. Those counties include Allegheny, Armstrong, Bedford, Blair,

Butler, Cambria, Fayette, Fulton, Greene, Indiana, Somerset, Washington and

Westmoreland.12 None of the Plaintiffs’ businesses are located in those counties

identified supra. In his May 8, 2020 announcement, the Governor: (a) threatened to

“re-impose restrictions if danger arises.”13



10
   The Plan does not define “large gatherings.” However, the “Yellow Zone,”
which is a loosening of prohibitions in the Red Zone, prohibits, “Large Gatherings
of More Than 25.” So we can conclude that the large gatherings must mean
gatherings of fewer than 25 people.
11
   https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-take-actions-on-
stay-at-home-orders-issue-yellow-phase-orders/
12
   https://www.governor.pa.gov/newsroom/gov-wolf-announces-13-counties-will-
move-to-yellow-phase-of-reopening-on-may-15/
13
   https://www.governor.pa.gov/newsroom/gov-wolf-announces-13-counties-will-
move-to-yellow-phase-of-reopening-on-may-15/
                                          5
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 10 of 29




                         Statement of Questions Involved

      (1).   Whether Movants have shown a reasonable probability of success
             on the merits?

      (2).   Whether Movants will be irreparably injured by denial of the
             relief?

      (3).   Whether granting preliminary relief will result in even greater
             harm to the nonmoving party?

      (4).   Whether granting the preliminary relief will be in the public
             interest?
                                 Argument

      In considering a request for a Temporary Restraining Order, this Court

follows the four-prong test enunciated by the United States Court of Appeals for

the Third Circuit, which is the same test used to determine requests for Preliminary

Injunctions, and which is laid out in the Statement of Questions above and

answered below. Miller v. Skumanick, 605 F. Supp. 2d 634 (M.D. Pa. 2009).

      (1).   Movants have shown a reasonable probability of success on the
             merits.

      Movants have been deprived of their right to liberty and property without

due process of law as guaranteed by the U.S. Const. amend. V, XIV. Movants were

denied the right to notice, a hearing and judicial review, among many other forms

of due process, prior to and after the issuance of the Orders and its deprivation of

their property interests in their businesses and entities. In in Fuentes v. Shevin, 407

U.S. 67 (1972), the United States Supreme Court found that “the statutes'

                                           6
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 11 of 29




prejudgment replevin provisions deprived petitioners of their property without due

process insofar as they denied the right to prior notice and hearing before property

was taken.” Id. at 69. In Logan v. Zimmerman Brush Co., 455 U.S. 422 (1982), the

United States Supreme Court found that federal law establishes minimum due

process procedural requirements below which states cannot go and held, “…some

form of hearing is required before the owner is finally deprived of a protected

property interest.” Id. at 424. No hearing was provided in the case at bar.

      In Hodel v. Va. Surface Mining & Reclamation Ass’n, 452 U.S. 264 (1981),

the High Court upheld a summary cease surface mining order. However, the mine

operator received much more due process than Movants did in the case at bar,

including the right to notice and an abatement period if the state inspector found

that its activity, “creates an immediate danger to the health or safety of the public,

or is causing, or can reasonably be expected to cause significant, imminent

environmental harm to land, air, or water resources.” Id. 298. Movants received no

abatement period; there were not given any period of time to implement COVID-

19 precautions, let alone be afforded an abatement period should they fail to do so,

before they were summarily shut down. The owners also received the right to

request temporary relief from enforcement, to which the state was required to

respond within five days, and the right to judicial review of the state’s denial of

temporary relief. Concerning immediate cessation orders, the owners received, “a

                                           7
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 12 of 29




prompt and adequate post-deprivation administrative hearing and an opportunity

for judicial review.” Id. 268. Movants received none of these protections.

Furthermore, the summary action in Hodel was based upon a finding of an

environmental hazard at the mine. Respondents have found no environmental or

public health hazards at the place of Movants’ physical operations.

      An important right recognized by the High Court in Hodel was judicial

review. Even the Pennsylvania Supreme Court, in its Concurring and Dissenting

Opinion in the similar case, Friends of Danny DeVito et al. v. Governor Wolf, et

al, expressed doubt that judicial review could be denied to those businesses that

were denied a waiver:

      I am less confident, however, in the majority’s conclusion that “summary
      administrative action” by the executive branch to close many businesses
      throughout the Commonwealth must evade judicial review as a check
      against arbitrariness. Majority Opinion, slip op. at 42.

Concurring and Dissenting Opinion, Page 2. (See Exhibit A on Motion for
Temporary Restraining Order).

Furthermore, and importantly, Respondents claim the waiver process, which is not

judicial review, is all the process that is due Pennsylvania businesses and entities

subject to the Business Closure Order. But, Respondents provided no waiver

process, and thus no due process of any form, to the Movants and millions of

Pennsylvanians subject to their Stay-At-Home Order.




                                          8
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 13 of 29




      Federal Courts will declare unconstitutional state executive orders that

deprive individuals of their U.S. Constitutional rights, including the right to the use

and control of their property and judicial review, even during war or martial law.

The United States Supreme Court has declared, “The Constitution of the United

States is a law for rulers and people, equally in war and in peace, and covers with

the shield of its protection all classes of men, at all times, and under all

circumstances.” Ex parte Milligan, 71 U.S. (4 Wall.) 2, 107, 18 L.Ed. 281, 291

(1866). In other words, the U.S. Constitution is not suspended during a pandemic.

Nor is it suspended during martial law.

      In Sterling v. Constantin, 287 U.S. 378 (1932), the Governor of Texas

declared martial law in order to suppress some tumultuous Texas oilers whom he

claimed were not adhering to the state’s oil conservation law and thus were

harming the public interest. The Governor issued executive orders and shut down

the oil wells. The oilers sued in the Federal District Court to restrain the

enforcement of these orders upon the ground that they were unauthorized, arbitrary

and capricious, and violated the federal right to the enjoyment of private property.

The Federal District Court examined the facts and determined the Governor’s

actions were not necessary or justified, deprived the oilers of their property rights

and entered the injunction. The United States Supreme Court affirmed. The facts

are similar to those in the case at bar. Movants ask this Court to find this

                                            9
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 14 of 29




Governor’s actions in shutting down their physical operations were likewise not

necessary or justified, are depriving them of their property rights and thus should

be enjoined.

      In reaching its conclusion, the High Court also declared the authority of

federal courts over state officials in matters involving the U.S. Constitution:

      Where state officials, purporting to act under state authority, invade rights
      secured by the federal Constitution, they are subject to the process of the
      federal courts in order that the persons injured may have appropriate
      relief. The Governor of the State, in this respect, is in no different position
      from that of other state officials. Nor does the fact that it may appear that the
      state officer in such a case, while acting under color of state law, has
      exceeded the authority conferred by the State, deprive the court of
      jurisdiction.

Id. 386 (emphasis added).

And further, the High Court explained about the facts in that case:

      They leave no room for doubt that there was no military necessity which,
      from any point of view, could be taken to justify the action of the Governor
      in attempting to limit complainants' oil production, otherwise lawful.
      Complainants had a constitutional right to resort to the federal court to have
      the validity of the Commission's orders judicially determined.

Id. 403-04

Thus, federal courts will examine the Governor’s purported reasons in issuing

executive orders and will make its own factual determinations and then determine

whether the Governor’s actions are justified by the facts.

      The High Court uses the Lawton test for state police power actions:

      To justify the State in thus interposing its authority in behalf of the public, it
                                          10
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 15 of 29




      must appear, -- first, that the interests of the public . . . require such
      interference; and, second, that the means are reasonably necessary for the
      accomplishment of the purpose, and not unduly oppressive upon individuals.

Lawton v. Steele, 152 U.S. 133, 137 (1894). In Lawton, the High Court approved of

a summary seizure of fishing nets because they were contraband and of “trifling”

value. Movants’ businesses are not contraband and of much more than trifling

value. In any event, these Orders fail the Lawton test. The first prong is whether

the public requires the state action (i.e. the Order). Actual evidence, not the

projections used to form the basis of the Orders, reveals these Orders do more

harm than good. See the recitation of findings from Professor Johan Giesecke.14

See also the findings of Professor Michael Levitt, winner of the 2013 Nobel Prize

for Chemistry, who has opined that the indiscriminate lockdown measures are “a

huge mistake.”15

      The actual evidence also reveals the second Lawton factor – that the means

are reasonably necessary for the accomplishment of the purpose – is not met. The

closure of the Movants’ physical operations and the prohibition on them leaving

their homes with only few exceptions is not reasonable considering the actual



14
  https://www.aier.org/article/lockdown-free-sweden-had-it-right-says-world-
health-organization-interview-with-prof-johan-giesecke/
15
 https://unherd.com/thepost/nobel-prize-winning-scientist-the-covid-19-epidemic-
was-never-exponential/

                                          11
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 16 of 29




evidence shows these lockdowns have been a failure. Also, a reasonable means

would have been for the Respondents to have required businesses and entities to

employ COVID-19 precautions like they have done in the government offices, and

to the tens of thousands if not hundreds of thousands of businesses and entities

they deemed to be life-sustaining or to whom they have granted waivers and thus

permitted to remain open.

      The third factor – that the means are not unduly oppressive upon individuals

– is glaringly not satisfied considering the significant financial harm these Orders

have caused to the Movants and the devastation they have caused the economy.

The data showing the economic devastation wrought by these Orders is

overwhelming and set forth in detail in the Complaint. Even the Governor has

admitted to the economic devastation. Responding to reports of critics of his

Orders the Governor said, “I think that we ought to stay the course right now. It is

hard, it is devastating the economy, no question about it…”16 This Court can take

judicial notice of the severe economic harm these Orders are causing Movants and

all Pennsylvanians.

      Respondents will argue the deprivation and burden being suffered by

Movants is only temporary. However, Pennsylvania Chief Justice Thomas Saylor



16
 https://www.post-gazette.com/news/state/2020/04/17/pennsylvania-governor-
Wolf-reopen-economy-stay-home-order-coronavirus/stories/202004170076
                                     12
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 17 of 29




wrote, in his Concurring and Dissenting Opinion in Friends of Danny DeVito et. al

v. Governor Wolf, et al, in a similar case brought by the undersigned counsel:

             While the majority repeatedly stresses that such closure is temporary,
             see id., this may in fact not be so for businesses that are unable to
             endure the associated revenue losses. Additionally, the damage to
             surviving businesses may be vast. Significantly, moreover, the
             Supreme Court of the United States has admonished that the
             impermanent nature of a restriction “should not be given exclusive
             significance one way or the other” in determining whether it is a
             proper exercise of police power. Tahoe-Sierra Pres. Council, Inc. v.
             Tahoe Reg’l Planning Agency, 535 U.S. 302, 337, 122 S. Ct. 1465,
             1486 (2002).

Concurring and Dissenting Opinion, Page 2. (emphasis added).

      Lastly, the United States Supreme Court stated, “The legislature may not,

under the guise of protecting the public interests, arbitrarily interfere with private

business, or impose unusual and unnecessary restrictions upon lawful

occupations.” Id. Lawton, 135 (emphasis added). Respondents arbitrarily did much

more than interfere with Movants’ businesses, Respondents shut them down

indefinitely with three hours-notice even though Respondents found no outbreak of

COVID-19 at Movants’ businesses and made no determination that Movants were

not employing COVID-19 precautions there. These Orders are unusual; there is no

model for this in the history of Pennsylvania. And they are unnecessary because

less restrictive means could have been employed such as requiring businesses to

employ COVID-19 precautions rather than shutting them down, just like the



                                          13
         Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 18 of 29




Governor did for the tens of thousands of businesses he chose to permit to remain

open.

        In addition to failing the Lawton police power test, the Business Closure

Order, List and Waiver process are arbitrary and capricious and thus should be

enjoined and then declared to be unconstitutional pursuant to Motor Vehicle Mfrs.

Ass'n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983) and Sterling v.

Constantin, 287 U.S. 378 (1932).

        Due to the mass uprising against these Orders by county commissioners,

sheriffs and district attorneys, many of whom have labeled the Orders, List and the

Waiver process to be arbitrary and capricious this Court can take judicial notice of

same. On May 10, 2020, the Lancaster County District Attorney announced:

        We find that the Governor’s continuously changing orders - and business
        waivers – have presented circumstances where criminal enforcement of the
        orders is difficult…Constant and seemingly arbitrary changes in the scope
        and application of the Governor’s orders makes enforcement prohibitively
        difficult if not impossible.17


The arbitrariness of the List and Waiver process was of serious concern to the three

justices of the Pennsylvania Supreme Court who signed onto the Concurring and




17
   https://lancaster.crimewatchpa.com/da/11617/post/no-prosecution-citations-
issued-lancaster-county-pursuant-stay-home-orders-and-
business?fbclid=IwAR2NzD6ubaF6W3kY_XRs8CT82b2ViBAA_0EUuUIeSDwb
NHoEuefyRCDFjko
                                        14
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 19 of 29




Dissenting Opinion in the case Friends of Danny DeVito et al v. Governor Wolf et

al.

      Also, regarding the First Amendment, the Business Order, in tandem with

the Stay-At-Home Order, prohibit all Pennsylvania businesses and entities on the

non-life-sustaining List from exercising their speech and assembly rights at all

other non-life-sustaining businesses and entities in addition to their own; and, due

to the Stay-At-Home Order, anywhere in any county in a Red or Yellow Zone as

described in that Order. Further, the Governor’s Plan to Reopen Pennsylvania

moved twenty-four counties, on May 8, 2020, from the Red to the Yellow Zone. In

the Red Zone, “Large Gatherings are Prohibited.”18 In the Yellow Zone, assemblies

will be limited to no more than twenty-five persons. Thus, the rights to speech and

assembly will continue to be either completely prohibited or severely restricted in

certain physical locations, which include massive swaths of the geography of

Pennsylvania and as such violates the U.S. Const. amend. I pursuant to Citizens

United v. FEC, 558 U.S. 310 (2010); Hague v. Comm. for Indus. Org., 307 U.S.

496 (1939); Lovell v. Griffin, 303 U.S. 444 (1938). In Lovell, the United States

Supreme Court reviewed an ordinance that prohibited the distribution of literature



18
   The Plan does not define “large gatherings.” However, the “yellow zone,” which
is a loosening of prohibitions in the red zone, prohibits, “Large Gatherings of More
Than 25.” So we can conclude that the large gatherings must mean gatherings of
fewer than 25 people. See https://www.governor.pa.gov/plan-for-pennsylvania/
                                           15
          Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 20 of 29




of any kind at any time, at any place, and in any manner without a permit from the

city manager:

      The Court held that the ordinance was invalid on its face. Freedom of speech
      and freedom of the press, which were protected by the First
      Amendment from infringement by Congress, were among the fundamental
      personal rights and liberties which were protected by the Fourteenth
      Amendment from invasion by state action.

Id. 447

In the case at bar, distributing religious or political pamphlets, canvassing the

voters, knocking on doors, speech and assembly are all prohibited in the Red and

Yellow Zone in the ways described above; further such First Amendment activity

that does not involve “large groups,” however the Governor defines that, are

similarly prohibited by the Stay-At-Home Order because they are not deemed to be

“life-sustaining services.”.

      The government can impose restrictions on the time, place, and manner of

peaceful assembly, but they must be, “narrowly tailored to serve a significant

governmental interest, and . . . leave open ample alternative channels for

communication of the information.” Ward v. Rock Against Racism, 491 U.S. 781,

791 (1989) (internal citations omitted). Eliminating the rights of Movants and all

non-life-sustaining businesses and entities from speech and assembly, or restricting

it to non-large groups is not narrowly tailored. For example, pursuant to the Stay-

At-Home Order assemblies in the Red Zone are limited to fewer than 25 people

                                          16
          Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 21 of 29




and assemblies in the Yellow Zone are limited to no more than 25 people. This

requires residents of these zones to travel perhaps hundreds of miles to the Green

Zone to assemble in “large groups.” However, there are no Green Zones. The

restriction on assembly of “large groups” in the Red Zone is vague and the

restriction of large group assemblies in the Red and Yellow Zones is overbroad and

thus both have a chilling effect on speech and assembly. See Reno v. ACLU, 521

U.S. 844, 849 (1997).

      (2).    Movants will be irreparably injured by denial of the relief.

      The loss of freedoms guaranteed by U.S. Const. amend. I, for even minimal

periods of time, constitutes irreparable injury. Elrod v. Burns, 427 U.S. 347, 349,

(1976). This Court, in Miller v. Skumanick, 605 F. Supp. 2d 634 (M.D. Pa. 2009),

held that the loss First Amendment freedoms per se constitutes irreparable harm:

      The United States Supreme Court and the Third Circuit Court of Appeals
      have held that “[t]he loss of First Amendment freedoms, for even minimal
      periods of time, unquestionably constitutes irreparable injury.” Swartzwelder
      v. McNeilly, 297 F.3d 228, 241 (3d Cir. 2002) (quoting Elrod v. Burns, 427
      U.S. 347, 373, 96 S. Ct. 2673, 49 L. Ed. 2d 547 (1976)).

Id. 646

Movant Williams and his two school-age children have also lost their First

Amendment right to the free exercise of religion by the Governor’s School Closure

Order that closed their parochial schools for in-person, in-class attendance and

instruction. U.S. District Judge Gregory F. Van Tatenhove, for the Eastern District

                                         17
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 22 of 29




of Kentucky, on May 8, 2020, issued a temporary restraining order enjoining Gov.

Andy Beshear from enforcing his ban on mass gatherings at “any in-person

religious service which adheres to applicable social distancing and hygiene

guidelines.”19 Respondent Governor’s School Closure Order bans in-person

religious instruction, mass and other religious-based services that Movant

Williams’ parochial school and parochial schools across Pennsylvania offered on a

regular basis until the Governor’s School Closure Order. (School-age children have

experienced almost zero serious harm or death from COVID-19.20)

      Also, the United States Supreme Court has held that substantial business

losses also constitute irreparable injury. See, e.g., Doran v. Salem Inn, Inc., 422

U.S. 922, 931-32 (1975) (Defendants were entitled to preliminary relief because “a

substantial loss of business and perhaps even bankruptcy” would result from

waiting until they obtained a final judgment). Movants, and according to massive

amounts of public data, show Pennsylvania businesses suffering substantial

financial harm as a result of these Order. Also, see the Exhibits attached to

Complaint filed to the above-captioned matter, which detail the substantial

financial harm that has already been and continues to be caused by these Orders.

      (3).   Granting preliminary relief will not result in even greater harm to
             the nonmoving party.

19
   https://time.com/5834708/court-kentucky-ban-mass-gatherings-churches-
coronavirus/
20
   https://www.media.pa.gov/Pages/Health-Details.aspx?newsid=803
                                       18
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 23 of 29




      (See detailed discussion in Motion for Temporary Restraining Order).

       (4). Granting the preliminary relief will be in the public interest.

      The overwhelming majority of Pennsylvanians do not benefit from these

Orders. The Business Closure Order is greatly harming their businesses and

income. The Stay-At-Home Order is harming their immune systems by weakening

it and making them more susceptible to contract viral illnesses like COVID-19.

Both Orders constitute significant deprivations of their liberties and freedoms.

      Also, The Governor has also threatened the people living in those counties in

which the county commissioners have declared they will no longer comply with

his Orders with the loss of critical CARES federal funding. And the Governor has

threatened businesses owners with the loss of their professional and occupational

licenses if they open in defiance of his Orders.21 This sudden about face by the

Governor has sent chills down the spines of Movants and likely tens of thousands

of business owners across Pennsylvania. Thus this Court should enjoin these

Orders. That would result in the immediate relief and gratitude of the millions of

Pennsylvanians who are living under them and fear they may be prosecuted for

violating them or that their counties will lose critical funding because of their

county officials’ defiance of them.



21
  https://www.governor.pa.gov/newsroom/gov-wolf-may-11-remarks-on-staying-
the-course-following-the-law/
                                     19
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 24 of 29




      Pennsylvanians have an interest in not having to live under the threat of

criminal prosecution for violating Orders that obviously violate their long-held

Constitutional rights. Although to date the Governor has barely enforced these

Orders, he has now thrown down the gauntlet. In response to the recent mass civil

disobedience of the Governor’s Orders by county officials across Pennsylvania.

      With the Governor issuing and enforcing Orders that violate our

constitutional rights, with the Governor assuming the powers of the General

Assembly by writing new laws pertaining to business closures and stay-at home

orders, through the Governor adjudicating claims brought by businesses he shut

down and wish to be permitted to open back up, through his suspension of the

landlord and foreclosure laws, through his open political warfare with county

officials throughout Pennsylvania, and by these county official condemning the

Orders as unconstitutional, arbitrary and unenforceable, we are experience a break

down in the Rule of Law like Pennsylvania has never experienced before. Thus the

Movants are not receiving the Republican form of government the U.S.

Constitution guarantees them.

      The United States Constitution obligates, “The United States to guarantee to

every State in this Union a Republican Form of Government.” U.S. Const. Article

IV, Cl. 2. The Federal Judiciary is a branch of the government of the United States

of America. As such this Court is required to ensure the people of Pennsylvania’s

                                         20
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 25 of 29




right to a Republican form of government is guaranteed. The hallmarks of a

Republican form of government include the Rule of Law, the separation of powers

and the guarantee of the fundamental rights, privileges and immunities of the

people. In order to be a Republican form of government, Pennsylvania’s

government must obey its own constitution and statutes, or change those laws by

legally valid means. None of this has occurred. This Court can stop this political

revolution, stop this abuse of the Rule of Law and restore Pennsylvania to a

Republican form of government by issuing the injunction. The United States

Supreme Court has declared about a certain Texas Governor:

      If his use of the power destroy a republican government, the United States
      has power to restore it. Moyer v. Peabody, 212 U.S. 78; In re Boyle, 6 Idaho
      609; Wadsworth v. Shortall, 206 Pa. St. 165; Mayes v. Brown, 71 W. Va.
      519.

Id. Sterling 386

      Lastly, the public – the people of Pennsylvania – have a deeply rooted,

ancient interest in liberty and property that is guaranteed by the U.S. Constitution.

By enjoining these Orders, this Court would not only permit Plaintiffs the right to

resume the operation and control of their property and get back to work providing

the goods and services their customers need, re-employing their workers and

generating the revenues they need to survive. But, even more, by enjoining these

Orders, this Court would restore to the people of Pennsylvania their fundamental,

Constitutional right to come and go from their homes as they choose, their right to
                                         21
        Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 26 of 29




operate their businesses, their right to work, their right to a thorough and efficient

public education, their right not to be subject to arbitrary and capricious

government actions and to unequal protection of law, their right to free speech, free

assembly and the free exercise of religion and their right to a Republican form of

government and the Rule of Law.



                                        Respectfully submitted,

                                        /s/ Marc A. Scaringi
                                        Marc A. Scaringi, Esquire
                                        PA Supreme Court ID No. 88346
                                        Brian C. Caffrey
                                        PA Supreme Court ID No. 42667
                                        Attorneys for Plaintiffs
                                        Scaringi Law
                                        2000 Linglestown Road, Suite 106
                                        Harrisburg, PA 17110
                                        marc@scaringilaw.com
                                        brian@scaringilaw.com
                                        717-657-7770 (o)
                                        717-657-7797 (f)
Date:__May 12, 2020




                                          22
         Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 27 of 29




                             Certificate of Word Count


        The undersigned counsel certifies the word count for the foregoing Brief is
4,627


                                        /s/ Marc A. Scaringi
                                        Marc A. Scaringi, Esquire
                                        PA Supreme Court ID No. 88346




                                          23
           Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 28 of 29




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

William Benner, Vote Bill Benner    :
Committee, Nichole Missino, and     :    No: 1:20-CV-00775-JEJ
d/b/a Giovanni’s Media Barber,      :
Kraig Nace, Detailed Attention, Inc.,
                                    :
John Williams, Stephen Cassel,      :
Iacobucci Formal Wear               :
                                    :
             Plaintiffs/Movants     :
                                    :    Brief in Support of
      v.                            :    Motion for a Temporary
                                    :    Restraining Order
Thomas W. Wolf, in his official     :
Capacity as Governor of the         :
Commonwealth of Pennsylvania,       :
Rachel Levine, MD, in her official  :
capacity as Secretary,              :
Pennsylvania Department of Health :
Dennis M. David, Secretary,         :
Pennsylvania Department of          :
Community and Economic              :
Development                         :
             Defendants/Respondents :

                          CERTIFICATE OF SERVICE

      I, Deborah A. Black, Paralegal for Scaringi Law, do hereby certify that I

served a true and correct copy of the Brief in Support of Motion for a Temporary

Restraining Order in the above-captioned action, upon the following via electronic

mail to:

                                   J. Bart DeLone
                           Chief Deputy Attorney General
                       Pennsylvania Office of Attorney General
                            Appellate Litigation Section
       Case 1:20-cv-00775-JEJ Document 4 Filed 05/12/20 Page 29 of 29




                          15th Floor, Strawberry Square
                              Harrisburg, PA 17120
                          jdelone@attorneygeneral.gov



                           Keli Marie Neary, Esquire
                       Executive Deputy Attorney General
                        PA Attorney Civil Law Division
                     Pennsylvania Office of Attorney General
                          15th Floor, Strawberry Square
                              Harrisburg, PA 17120
                          kneary@attorneygeneral.gov



                         Karen Masico Romano, Esquire
                         Chief Deputy Attorney General
                     Pennsylvania Office of Attorney General
                          15th Floor, Strawberry Square
                              Harrisburg, PA 17120
                         kromano@attorneygeneral.gov



                        Gregory George Schwab, Esquire
                     Pennsylvania Office of General Counsel
                      Governor's Office of General Counsel
                             333 Market St 17th Fl.
                          Harrisburg, PA 17126-0333
                              grschwab@pal.gov




Date: May 12, 2020                   /s/ Deborah A. Black____________
                                     Deborah A. Black, Paralegal
                                     For Marc A. Scaringi, Esquire and
                                     Brian C. Caffrey, Esquire
